Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 11 and 19 are objected to because of the following informalities: The claims should end with a “period” punctuation mark. Appropriate correction is required. 

Claim 17 is objected to because of the following informalities: line 4 recites “the sum” which lacks antecedent basis. It should instead recite “a sum”. Appropriate correction is required. 















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-11 are directed to a method, which is a process. Therefore, claims 1-11 are directed to one of the four statutory categories of invention. Claims 12-19 are directed to a system, which is a machine. Therefore, claims 12-19 are directed to one of the four statutory categories of invention. Claim 20 is directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claim 20 is directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites receiving a pet image depicting a pet; analyzing, with a pet image recognition model, the pet image to determine one or more pet characteristics of the pet; receiving one or more pet-related data inputs; analyzing, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet.  



Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of generating a pet food recommendation and/or pet feeding recommendation. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite managing personal behavior or relationships or interactions between people by reciting social activities, teaching, and following rules or instructions. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. For example, observing a pet, evaluating its characteristics, and generating a judgement or opinion of a food or feeding recommendation. 
Dependent claims 2-11 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-11 recite the additional limitations of receiving/processing/transmitting data. Claim 2 recites the additional element of a user device. Claim 11 recites the additional limitation of a database. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-11 are not integrated into a practical application based on the same analysis as for claim 1 above.



Claim 12:
The claim recites receive a pet image depicting a pet; analyze, with a pet image recognition model, the pet image to determine one or more pet characteristics of the pet; receive one or more pet-related data inputs; analyze, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of generating a pet food recommendation and/or pet feeding recommendation. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite managing personal behavior or relationships or interactions between people by reciting social activities, teaching, and following rules or instructions. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. For example, observing a pet, evaluating its characteristics, and generating a judgement or opinion of a food or feeding recommendation. 
Dependent claims 13-19 recite the same abstract ideas identified in claim 12. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 12-19 recite the additional limitations of a system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to; and receiving/processing/transmitting data. Claim 19 recites the additional limitation of a database. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception 
Dependent claims 13-19 are not integrated into a practical application based on the same analysis as for claim 12 above.

Claim 20:
The claim recites receive a pet image depicting a pet; analyze, with an image recognition model, the pet image to determine one or more pet characteristics of the pet; receive one or more pet-related data inputs; analyze, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation for the pet.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of generating a pet food recommendation and/or pet feeding recommendation. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite managing personal behavior or relationships or interactions between people by reciting social activities, teaching, and following rules or instructions. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. For example, observing a pet, evaluating its characteristics, and generating a judgement or opinion of a food or feeding recommendation. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 20 recites the additional limitations of a non-transitory, computer-readable medium storing i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-11 recite the additional limitations of receiving/processing/transmitting data. Claim 2 recites the additional element of a user device. Claim 11 recites the additional limitation of a database. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 12-19 recite the additional limitations of a system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to; and receiving/processing/transmitting data. Claim 19 recites the additional limitation of a database. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claim 20 recites the additional limitations of a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to; and receiving/processing/transmitting data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).























Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.















Claims 1-3, 6-7, 10-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2013/0069978) (“Tanaka”) in view of Butterwick et al (US 2020/0058405) (“Butterwick”).

Claim 1: Tanaka discloses a method (para [0001] line 4) comprising: 
receiving a pet image depicting a pet (para [0011] line 1 – para [0012] line 5, para [0016] lines 1-9; see also fig 9 elements S101-S111); 
analyzing, with a pet image recognition model, the pet image to determine one or more pet characteristics of the pet (para [0226] line 1 – para [0227] line 6); 
receiving one or more pet-related data inputs (para [0367] line 1 – para [0376] line 8). 
Tanaka fails to explicitly disclose 
receiving one or more pet-related data inputs; 
analyzing, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet. 
However, Butterwick does teach 
receiving one or more pet-related data inputs (fig 4A element 404, fig 4B elements “Sex” and “Breed”, para [0057] lines 1-11, and para [0096] lines 12-23); 
analyzing, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet (para [0061] lines 1-17, para [0063] line 1 – para [0068] line 9, para [0073] lines 1-4, para [0075] lines 1-27, and Table 1 on page 7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Butterwick into the invention of Tanaka. One of ordinary skill in the art would have been motivated to do so because Butterwick teaches: 
(para [0002] lines 1-9);  

In the same vein, recent attention has focused on optimal growth patterns and ideal body weight as they pertain to general human health and nutrition, and particularly, childhood obesity and risks of associated health problems later in life. Despite focus on ideal body weight and growth curves within the human population and childhood obesity context, analogous processes do not exist for other animals. In fact, there is limited information available on what constitutes ideal growth in non-human animals. What little information is available does not account for nonhuman animal gender differences, and there is even more limited information on what the ideal body weight for a particular non-human animal should be. This is further complicated by the fact that one type of animal can have numerous different and diverse breeds. For example, dog breeds can range from a 6-pound Chihuahua, to a 60-pound Golden Retriever, to a 140-pound Saint Bernard. Moreover, domestic pets or agricultural livestock are often neutered by owners, which impacts metabolism and affects growth trajectory. Many animals are also a mixture of several different breeds, meaning their physiological development or genetic predispositions cannot be classified under one distinct breed. Unlike the WHO MGRS, which provided one healthy population reference against which all developing infants and young children worldwide are measured, such a one-size-fits-all growth standard does not and cannot exist for other animals (para [0005] lines 1-27); 

Thus, there remains a need for systems and methods to evaluate and monitor optimal growth in non-human animals. There also remains a need for systems and methods to determine ideal body weight for animals and provide recommendations and/or tailored interventions when such
animal growth deviates from target. There further remains a need to provide growth standards- not just references- that assess the health and vitality of an animal based on ideal body weight, irrespective of breed, as well as a need for diagnosing growth abnormalities in order to maintain optimal growth in non-human animals. More specifically, what is needed in the art is an optimal animal growth application (para [0006] liens 1-12); and 

In another embodiment, where the output 408 is “obese” or indicates the animal is at risk for being overweight or obese in adult life because of its high neonatal growth rate, intervention may be recommended to the user to curb obesity before adulthood is reached. Intervention steps may suggest a change in diet or behavior to maintain or achieve healthy body weight. Diet interventions can include a switch to food that is low in fat or low in energy, but provides satiating effects. Such food can reduce stress, anxiety, and signs of begging while enhancing the animal's quality of life or activity levels. A new dietary regime is preferably implemented immediately as soon as the system determines a young animal is predisposed to obesity because it has a higher neonatal growth rate. The dietary regime can include a single diet or various types of diet, implemented daily, weekly, or monthly. Such a diet can restrict the number of calories consumed by the animal. For example, a diet can consist of an energy density less than 4,100 calories, and/or less than (para [0075] lines 1-27).

In addition, it would have been recognized that applying the known technique of receiving one or more pet-related data inputs; and analyzing, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet, as taught by Butterwick, to the teachings of Tanaka, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the method of claim 1. 
Tanaka fails to explicitly disclose wherein the pet image is received from a user device. 
However, Butterwick does teach wherein the pet image is received from a user device (fig 4B “Add picture” element, and para [0128] lines 1-17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Butterwick into the invention of Tanaka. One of ordinary skill in the art would have been motivated to do so because Butterwick teaches: 
Benefits of the present disclosure include the ability to preliminarily measure and examine growth and health conditions of an animal without attaching sensors to the animal body or conducting additional invasive procedures. Other benefits include an efficacious system that uses personalized and anticipatory guidance, which may start at the birth of the animal. Such a system is not constrained to purebred animals, and is applicable to any type or age of animal. Further benefits include the avoidance of face-to-face intervention with an animal health specialist. A user may send data and media including text, photos, charts, graphs, animal profiles, etc. to another user (i.e., a veterinarian) via a messaging system and/or the Internet in real-time or near real-time in order to address an animal concern or (para [0128] lines 1-17).

In addition, it would have been recognized that applying the known technique of receiving one or more pet-related data inputs; and analyzing, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet, as taught by Butterwick, to the teachings of Tanaka, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 3: The cited prior art teaches the method of claim 1, and Tanaka further discloses wherein analyzing the pet image further comprises: 
analyzing the pet image to identify one or more image characteristics of the pet image (para [0226] lines 1-10 where “feature quantity data, such as a color, a body type, a face shape, a tail shape, and information on a noticeable feature portion of a dog” discloses claimed [image characteristics of the pet image]); and 
determining the one or more pet characteristics based on the image characteristics (para [0227] lines 1-6 where “dog breed” discloses claimed [pet characteristic]) See also para [0367] line 1 – para [0376] line 8).  

Claim 6: The cited prior art teaches the method of claim 3, and Tanaka further discloses wherein the pet characteristics comprise one or more characteristics selected from the group consisting of a breed, a breed size, a pet size, a body condition, a life stage, an activity level, a pet gender, a pet gender status, and a weight of the pet (para [0226] line 1 – para [0227] line 6 and para [0367] line 1 – para [0376] line 8). 

Claim 7: The cited prior art teaches the method of claim 1, and Tanaka further discloses further comprising: calculating one or more variances selected from the group consisting of a breed size variance (para [0367] lines 1-10 – The dog breed determination part 250 estimates whether the body type of the animal is large, normal, or small as Shiba inu based on the general information on the size of Shiba inu”), a pet size variance, a body condition variance (para [0369] lines 1-10 – “The gesture estimation part 252 performs the gesture recognition of the animal. For example, the gesture estimation part 252 estimates whether the physical condition of the animal is good, normal, or bad based on whether the animal walks actively), a life stage variance, an activity level variance (para [0369] lines 1-10 – “The gesture estimation part 252 performs the gesture recognition of the animal. For example, the gesture estimation part 252 estimates whether the physical condition of the animal is good, normal, or bad based on whether the animal walks actively), and a pet weight variance (para [0395] lines 1-16 – “In the case that the body type of the pet is extremely overweight or underweight). 

Claim 10: The cited prior art teaches the method of claim 9. 
Tanaka fails to explicitly disclose wherein the pet feeding recommendation is generated based on a caloric density of the selected pet food product. 
However, Butterwick does teach wherein the pet feeding recommendation is generated based on a caloric density of the selected pet food product (para [0075] lines 1-27; and Table 1 on page 7 (especially the “Energy Density kcal/kg” column)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Butterwick into the invention of Tanaka. One of ordinary skill in the art would have been motivated to do so because Butterwick teaches: 
(para [0075] lines 1-27).

In addition, it would have been recognized that applying the known technique of generating the pet feeding recommendation based on a caloric density of the selected pet food product, as taught by Butterwick, to the teachings of Tanaka, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11: The cited prior art teaches the method of claim 1, and Tanaka further discloses further comprising: 
storing behavioral data of the pet (fig 13 elements 402 and 404, para [0235] lines 1-15, and para [0240] line 1 – para [0241] line 9) and/or a user (fig 16 elements 410-413, and para [0291] line 1 – para [0295] line 7) in a historical database (fig 13 elements 402 and 404; and fig 16 elements 410-413); and 
training one or both of the pet image recognition model (fig 13 elements 24 and 44; fig 16 elements 26 and 45; see also see also para [0130] lines 1-13, para [0217] line 1 – para [0218] line 8, para [0228] lines 1-11, para [0231] lines 1-15, para [0235] lines 1-15, para [0240] line 1 - para [0243] line 8, para [0271] lines 1-9, para [0288] line 1 – para [0295] line 7, and para [0299] lines 1-8) and the pet food recommendation model based on the behavioral data stored in the historical database (fig 13 elements 402, 404, 252, 254, 44, and the lines connecting those elements; also fig 16 elements 410-413, 260-265, 45, and the lines connecting those elements).  

Claim 12: Tanaka discloses a system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to (para [0121] lines 1-6): 
receive a pet image depicting a pet (para [0011] line 1 – para [0012] line 5, para [0016] lines 1-9; see also fig 9 elements S101-S111); 
analyze, with a pet image recognition model, the pet image to determine one or more pet characteristics of the pet (para [0226] line 1 – para [0227] line 6); 
receive one or more pet-related data inputs (para [0367] line 1 – para [0376] line 8). 
Tanaka fails to explicitly disclose 
receive one or more pet-related data inputs; 
analyze, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet.  
However, Butterwick does teach 
receive one or more pet-related data inputs (fig 4A element 404, fig 4B elements “Sex” and “Breed”, para [0057] lines 1-11, and para [0096] lines 12-23); 
analyze, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet (para [0061] lines 1-17, para [0063] line 1 – para [0068] line 9, para [0073] lines 1-4, para [0075] lines 1-27, and Table 1 on page 7).  

The present disclosure generally relates to systems and methods for measuring and/or maintaining optimal growth in animals. More specifically, the present disclosure relates to systems and methods that enable a user, such as a veterinarian, zoologist, and/or pet/livestock owner, to evaluate and/or monitor body weight and other biomarkers of an animal, and/or to receive intervention recommendations for a specific at risk animal to ensure healthy and optimal growth of the animal (para [0002] lines 1-9);  

In the same vein, recent attention has focused on optimal growth patterns and ideal body weight as they pertain to general human health and nutrition, and particularly, childhood obesity and risks of associated health problems later in life. Despite focus on ideal body weight and growth curves within the human population and childhood obesity context, analogous processes do not exist for other animals. In fact, there is limited information available on what constitutes ideal growth in non-human animals. What little information is available does not account for nonhuman animal gender differences, and there is even more limited information on what the ideal body weight for a particular non-human animal should be. This is further complicated by the fact that one type of animal can have numerous different and diverse breeds. For example, dog breeds can range from a 6-pound Chihuahua, to a 60-pound Golden Retriever, to a 140-pound Saint Bernard. Moreover, domestic pets or agricultural livestock are often neutered by owners, which impacts metabolism and affects growth trajectory. Many animals are also a mixture of several different breeds, meaning their physiological development or genetic predispositions cannot be classified under one distinct breed. Unlike the WHO MGRS, which provided one healthy population reference against which all developing infants and young children worldwide are measured, such a one-size-fits-all growth standard does not and cannot exist for other animals (para [0005] lines 1-27); 

Thus, there remains a need for systems and methods to evaluate and monitor optimal growth in non-human animals. There also remains a need for systems and methods to determine ideal body weight for animals and provide recommendations and/or tailored interventions when such
animal growth deviates from target. There further remains a need to provide growth standards- not just references- that assess the health and vitality of an animal based on ideal body weight, irrespective of breed, as well as a need for diagnosing growth abnormalities in order to maintain optimal growth in non-human animals. More specifically, what is needed in the art is an optimal animal growth application (para [0006] liens 1-12); and 

In another embodiment, where the output 408 is “obese” or indicates the animal is at risk for being overweight or obese in adult life because of its high neonatal growth rate, intervention may be recommended to the user to curb obesity before adulthood is reached. Intervention steps may suggest a change in diet or behavior to maintain or achieve healthy body weight. Diet interventions can include a switch to food that is low in (para [0075] lines 1-27).

In addition, it would have been recognized that applying the known technique of receiving one or more pet-related data inputs; and analyzing, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet, as taught by Butterwick, to the teachings of Tanaka, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 13:  All the limitations in system claim 13 are closely parallel to the limitations of method claim 3 analyzed above and are rejected on the same bases. 

Claim 15:  All the limitations in system claim 15 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases. 

Claim 16:  All the limitations in system claim 16 are closely parallel to the limitations of method claim 7 analyzed above and are rejected on the same bases. 

Claim 19:  All the limitations in system claim 19 are closely parallel to the limitations of method claim 11 analyzed above and are rejected on the same bases. 

Claim 20: Tanaka discloses a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to (claim 19 lines 1-3): 
receive a pet image depicting a pet (para [0011] line 1 – para [0012] line 5, para [0016] lines 1-9; see also fig 9 elements S101-S111); 
analyze, with an image recognition model, the pet image to determine one or more pet characteristics of the pet (para [0226] line 1 – para [0227] line 6); 
receive one or more pet-related data inputs (para [0367] line 1 – para [0376] line 8). 
Tanaka fails to explicitly disclose 
receive one or more pet-related data inputs; 
analyze, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation for the pet. 
However, Butterwick does teach 
receive one or more pet-related data inputs (fig 4A element 404, fig 4B elements “Sex” and “Breed”, para [0057] lines 1-11, and para [0096] lines 12-23); 
analyze, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation for the pet (para [0061] lines 1-17, para [0063] line 1 – para [0068] line 9, para [0073] lines 1-4, para [0075] lines 1-27, and Table 1 on page 7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Butterwick into the invention of Tanaka. One of ordinary skill in the art would have been motivated to do so because Butterwick teaches: 
(para [0002] lines 1-9);  

In the same vein, recent attention has focused on optimal growth patterns and ideal body weight as they pertain to general human health and nutrition, and particularly, childhood obesity and risks of associated health problems later in life. Despite focus on ideal body weight and growth curves within the human population and childhood obesity context, analogous processes do not exist for other animals. In fact, there is limited information available on what constitutes ideal growth in non-human animals. What little information is available does not account for nonhuman animal gender differences, and there is even more limited information on what the ideal body weight for a particular non-human animal should be. This is further complicated by the fact that one type of animal can have numerous different and diverse breeds. For example, dog breeds can range from a 6-pound Chihuahua, to a 60-pound Golden Retriever, to a 140-pound Saint Bernard. Moreover, domestic pets or agricultural livestock are often neutered by owners, which impacts metabolism and affects growth trajectory. Many animals are also a mixture of several different breeds, meaning their physiological development or genetic predispositions cannot be classified under one distinct breed. Unlike the WHO MGRS, which provided one healthy population reference against which all developing infants and young children worldwide are measured, such a one-size-fits-all growth standard does not and cannot exist for other animals (para [0005] lines 1-27); 

Thus, there remains a need for systems and methods to evaluate and monitor optimal growth in non-human animals. There also remains a need for systems and methods to determine ideal body weight for animals and provide recommendations and/or tailored interventions when such
animal growth deviates from target. There further remains a need to provide growth standards- not just references- that assess the health and vitality of an animal based on ideal body weight, irrespective of breed, as well as a need for diagnosing growth abnormalities in order to maintain optimal growth in non-human animals. More specifically, what is needed in the art is an optimal animal growth application (para [0006] liens 1-12); and 

In another embodiment, where the output 408 is “obese” or indicates the animal is at risk for being overweight or obese in adult life because of its high neonatal growth rate, intervention may be recommended to the user to curb obesity before adulthood is reached. Intervention steps may suggest a change in diet or behavior to maintain or achieve healthy body weight. Diet interventions can include a switch to food that is low in fat or low in energy, but provides satiating effects. Such food can reduce stress, anxiety, and signs of begging while enhancing the animal's quality of life or activity levels. A new dietary regime is preferably implemented immediately as soon as the system determines a young animal is predisposed to obesity because it has a higher neonatal growth rate. The dietary regime can include a single diet or various types of diet, implemented daily, weekly, or monthly. Such a diet can restrict the number of calories consumed by the animal. For example, a diet can consist of an energy density less than 4,100 calories, and/or less than (para [0075] lines 1-27).

In addition, it would have been recognized that applying the known technique of receiving one or more pet-related data inputs; and analyzing, with a pet food recommendation model, the pet characteristics and pet-related data inputs to generate a pet food recommendation and/or pet feeding recommendation for the pet, as taught by Butterwick, to the teachings of Tanaka, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 















Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2013/0069978) (“Tanaka”) in view of Butterwick et al (US 2020/0058405) (“Butterwick”) in view of Gutnik et al (US 2019/0205973) (“Gutnik”). 

Claim 4: The cited prior art teaches the method of claim 1, including pet food products. 
Tanaka fails to explicitly disclose 
further comprising: filtering a list of . . . food products based on at least one user preference to create a filtered list of . . . food products. 
However, Gutnik does teach 
further comprising: filtering a list of . . . food products based on at least one user preference to create a filtered list of . . . food products (para [0035] lines 30-44 where “remove recommendations” teaches claimed [create a filtered list]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Gutnik into the invention of Tanaka. One of ordinary skill in the art would have been motivated to do so because Gutnik teaches: 
In particular embodiments it may be preferable to send the user a limited number of references to limit the amount of data sent over the network or to reduce the amount of processing power required by the client system or to limit the burden on the user to decide between many enticing options. Although this disclosure describes sending recommendations to a client system in a particular manner, this disclosure contemplates
sending recommendations to a client system in any suitable manner (para [0057] lines 6-15).

In addition, it would have been recognized that applying the known technique of filtering a list of food products based on at least one user preference to create a filtered list of food products, as taught by Gutnik, to the teachings of Tanaka, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the method of claim 4. 
Tanaka fails to explicitly disclose 
wherein the at least one user preference comprises at least one preference selected from the group consisting of a grain preference, protein preference, a food texture preference, a natural ingredient preference, and a shopping preference.  
However, Gutnik does teach 
wherein the at least one user preference comprises at least one preference selected from the group consisting of a grain preference, protein preference, a food texture preference, a natural ingredient preference, and a shopping preference (para [0035] lines 30-44 where “protein-to-carb ratio” teaches claimed [protein preference]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Gutnik into the invention of Tanaka. One of ordinary skill in the art would have been motivated to do so because Gutnik teaches: 
In particular embodiments it may be preferable to send the user a limited number of references to limit the amount of data sent over the network or to reduce the amount of processing power required by the client system or to limit the burden on the user to decide between many enticing options. Although this disclosure describes sending recommendations to a client system in a particular manner, this disclosure contemplates
sending recommendations to a client system in any suitable manner (para [0057] lines 6-15).

In addition, it would have been recognized that applying the known technique of selecting preferences from the group consisting of a grain preference, protein preference, a food texture preference, a natural ingredient preference, and a shopping preference, as taught by Gutnik, to the teachings of Tanaka, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 14:  All the limitations in system claim 14 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases. 






















Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2013/0069978) (“Tanaka”) in view of Butterwick et al (US 2020/0058405) (“Butterwick”) in view of Bramson et al (US 2021/0065277) (“Bramson”). 

Claim 8: The cited prior art teaches the method of claim 1. 
Tanaka fails to explicitly disclose 
further comprising: calculating a plurality of variances to generate a plurality of calculated variances; and 
scoring a list of pet food products based on a sum of the calculated variances to identify one or more recommended pet food products. 
However, Bramson does teach 
further comprising: calculating a plurality of variances to generate a plurality of calculated variances (para [0095] lines 1-12 and Table 4 on page 10 teach calculating temperament variances; and para [0096] lines 1-12 and Table 5 on page 11 teach calculating medical condition variances); and 
scoring a list of pet food products based on a sum of the calculated variances to identify one or more recommended pet food products (para [0097] lines 1-24 teach scoring based on the sum of the variance in temperament and medical condition; see also para [0104] lines 1-8). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bramson into the invention of Tanaka. One of ordinary skill in the art would have been motivated to do so because Bramson teaches: 
Many common pets, such as dogs and cats, vary significantly by breed in their nutritional requirements. Also, individuals within a breed can vary significantly in their nutritional requirements. For example, within a breed factors such as age, activity level, activity type, size, weight, temperament, environment, owner attributes, and other factors may affect  (para [0004] lines 1-11).

In addition, it would have been recognized that applying the known technique of calculating a plurality of variances to generate a plurality of calculated variances, and scoring a list of pet food products based on a sum of the calculated variances to identify one or more recommended pet food products, as taught by Bramson, to the teachings of Tanaka, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 17:  All the limitations in system claim 17 are closely parallel to the limitations of method claim 8 analyzed above and are rejected on the same bases. 













Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2013/0069978) (“Tanaka”) in view of Butterwick et al (US 2020/0058405) (“Butterwick”) in view of Wooten et al (US 2005/0240434) (“Wooten”). 

Claim 9: The cited prior art teaches the method of claim 1, including pet food. 
Tanaka fails to explicitly disclose 
further comprising: presenting the . . . food recommendation to a user, wherein the . . . food recommendation contains a plurality of . . . food products; 
receiving a selection from the user of a selected . . . food product from the plurality of . . . food products; and 
generating a . . . feeding recommendation based on the selected . . . food product. 
However, Wooten does teach 
further comprising: presenting the . . . food recommendation to a user, wherein the . . . food recommendation contains a plurality of . . . food products (fig 18 element 400; see also para [0194] lines 1-12); 
receiving a selection from the user of a selected . . . food product from the plurality of . . . food products (fig 18 elements 232 and 268-278; see also para [0194] lines 1-12); and 
generating a . . . feeding recommendation based on the selected . . . food product (fig 18 elements 236-244; see also para [0194] lines 1-12). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wooten into the invention of Tanaka. One of ordinary skill in the art would have been motivated to do so because Wooten teaches expert systems and internet technologies to generate feeding recommendations (para [0002] lines 17-22). 



Claim 18:  All the limitations in system claim 18 are closely parallel to the limitations of method claim 9 analyzed above and are rejected on the same bases. 














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bosher (US 2016/0253742) teaches customizing pet food based on pet characteristics. 
Donavon et al (US 2014/0272028) teaches customizing pet food based on pet characteristics. 
Bebiak et al (US 6,358,546) teaches customizing pet food based on pet characteristics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625